El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Los apelantes en el caso ante nos no hicieron ninguna asig-nación de errores la que fné hecha por los apelados en la página 5a. de su alegato y hemos comprobado que el seña-lamiento comprende los mismos errores que separadamente han sido consignados en el alegato de los apelantes.
Los apelantes sostienen que la corte cometió error, pri-mero, al declarar que los apelantes no eran herederos forzo-sos de su padre según la legislación española; segundo, al declarar que los apelantes, como hijos naturales, no eran herederos de su padre según la legislación inglesa; y tercero, al declarar válido el testamento otorgado por David Barclay McFarland ante el vice-cónsul inglés en G-uayama.
Sólo tenemos que considerar la demanda, puesto que la corte inferior declaró con lug’ar una excepción previa a ella formulada y dictó sentencia a favor de los demandados.
Según la demanda David Barclay McFarland era un súb-dito inglés y en el año 1883 constituyó una sociedad mercantil con Adela Hartman, sociedad que giraba bajo la razón de A. Hartman & Co., y son los bienes de la sociedad y su tras-paso lo que está envuelto en esta acción. Aparece de la de-manda que McFarland reconoció como hijos naturales suyos a David Barclay y a Elena Barclay.
En 27 de enero de 1886, David Barclay McFarland com-pareció ante el vice-consul inglés Juan Carlos McCormick y otorgó un documento, el cual según se expresaren la demanda, dijo era su testamento en el que declaró que era soltero y dió y legó todos sus bienes de cualesquiera clases a su madre Helen M. viuda de Barclay, quien residía en Escocia, y omi-*899tió Racer mención de sus dos Rijos naturales que son los ape-lantes en este pleito.
David Barclay McFarland falleció en el año 1886, sin más descendientes y la Reredera Elena McFarland vinda de Barclay nombró a sn Rermano JoRn McFarland apoderado suyo, Rabiendo vendido éste último todos los derechos y acciones de David Barclay en la sociedad de A. Hartman' & Co. a Juan Carlos McCormick y William McCormick por la snma de $1,500. El resto de la demanda, además de alegar ciertos fraudes por parte del cesionario y la preterición, Rabia de traspasos, fallecimientos y herencias, para determinar quié-nes eran las partes demandadas necesarias en el pleito. Las cuestiones esenciales han sido expuestas en el resumen de los errores. Sólo tenemos que ver con los bienes muebles y por tanto ninguna cuestión de lex rei sitae puede surgir.
Los apelados sostienen en contestación al primer error alegado, que a la fecha del fallecimiento de David Barclay McFarland, o en enero 27, 1886, los Rijos naturales no po-dían ser herederos forzosos toda vez que el testador tenía su madre que vivía. Convenimos con los apelados en que las citas legales hechas por los apelantes sólo muestran que en esa fecha los Rijos naturales tenían ciertos derechos, pero no que eran ellos herederos forzosos. Escriche, tomo 3, pá-gina 864; Idem, páginas 20, 21; Idem, página 60; Febrero Beformado, tomo 1, página 369.
La corte inferior dijo lo siguiente:
“El reconocimiento de ellos tuvo lugar en los años 1884 y 1885, época en que no regía el Código Civil español, considerándolos como súbditos españoles; y de acuerdo con la legislación española aplica-ble, los hijos naturales reconocidos no tenían el carácter de herederos forzosos, en concurrencia con descendientes o ascendientes legítimos; sólo tenían el derecho a alimentos; y si hubiéramos de acudir a la herencia intestada tampoco podrían heredar habiendo ascendientes.”
Según entendemos las leyes vigentes en esa fecha, aún en el caso de sucesión intestada los hijos naturales ■ eran sola-*900mente herederos de todos los bienes en caso de falta de here-deros de nn grado superior, al cnal la madre seguramente pertenecía. El primer orden era, descendientes legítimos, o aquellos legitimados por subsiguiente matrimonio o conce-sión real. El segundo orden era, ascendientes legítimos; el tercer orden, colaterales hasta el cuarto grado, después la esposa sobreviviente y entonces el Estado. A falta de hijos legítimos, los hijos naturales tenían un derecho junto con la madre a una sexta parte de los bienes. Los apelantes en ningún caso tendrían no un derecho a insistir en que se anu-lara completamente el testamento, sino solamente pro tanto. Sin embargo, si hubo un testamento válido estos hijos natu-rales no eran herederos.
En la demanda nada se dice de cuál es la ley en Ingla-terra respecto a los derechos de los hijos naturales allí. Dis-cutiremos el punto un poco más tarde, pero suponiendo que no podemos tomar conocimiento judicial de las leyes de In-glaterra, entonces hubiera sido necesario para los apelantes, si ellos reclamaban por virtud de la ley de Inglaterra, ha-berlo así expresado, o haber consignado sus derechos de acuerdo con la misma en la demanda. Es evidente que los demandantes no fundaban sus derechos como súbditos ingle-ses. Bajo esta suposición los apelantes sólo podrían reco-brar alegando y probando que en Inglaterra no podía haber ninguna preterición de hijos naturales reconocidos. En ver-dad la suposición o presunción, si no podemos tomar cono-cimiento judicial de leyes extranjeras, sería que tales leyes eran las mismas que las nuestras, y por tanto que podría haber habido en el año 1886 preterición de los hijos natu-rales reconocidos en Inglaterra.
Los apelados nos piden prácticamente que tomemos cono-cimiento judicial de que por las leyes' de Inglaterra los hijos naturales reconocidos no tienen ningún derecho a la herencia. Bajo las leyes de evidencia, artículo 53, quizás podamos to-*901mar conocimiento judicial de las leyes estatntorias de otro país, pero aquí no sabemos si las leyes relativas a la herencia de hijos naturales reconocidos son escritas o no escritas. Po-demos tomar conocimiento judicial de qne gran parte de la ley de Inglaterra, así como de muchos Estados de los Estados Unidos, es no escrita, o lo que se conoce como Ley Común. No podemos tomar conocimiento judicial de lo que es la Ley Común en Inglaterra, o cuando ha sido modificada por el es-tatuto, del presente estado de la ley. 23 C. J. 131. En tales casos es necesario probar el actual estado de la ley de un país extranjero mediante peritos. La demanda nada dice sobre el estado de la ley inglesa y no podemos declarar judi-cialmente cuáles son actualmente en Inglaterra los derechos de herencia de hijos naturales. Sin embargo, toda vez que David Barclay McFarland era un súbdito inglés la demanda no determina una causa de acción porque no expone como hecho que estos hijos naturales, de acuerdo con las leyes in-glesas, tendrían derecho a una parte de la herencia. Y sos-tenemos que una alegación como ésta sería necesaria hubiera o no hecho Barclay un testamento válido.
Mientras tratemos de esta cuestión y aunqne puede ser una declaración incidental, obiter dicta, sin embargo, 7 Corpus Juris, página 958 y siguientes tiende a mostrar que en Inglaterra en la Ley Común los hijos naturales reconocidos no tenían derecho sobre los bienes de su padre natural. En algunos Estados un hijo natural puede ser legitimado pero esto es más bien la excepción que la regla. 7 C. J. 948. Tal hijo era filius nullius. De modo que, a menos que haya ha-bido algún cambio por el estatuto al cual no nos han referido los apelantes, su derecho a heredar, siendo súbditos ingleses no existe.-
Sostienen también los apelantes que el testamento no era válido por haber sido otorgado ante un vice-cónsul. Pueden tener razón en alegar que la autoridad para actuar como *902notario debe ser conferida por nn tratado y qne bay nn tra-tado entre Gran Bretaña y España qne confiere a los cón-sules tal derecho, de fecha abril 26 de 1886, o tres meses después del testamento en este caso. Tal vez podemos to-mar conocimiento judicial de qne en Inglaterra un testa-mento no necesita ser otorgado ante nn notario, pero, salvo error, estamos convencidos por los apelados qne había tra-tados anteriores entre Gran Bretaña, y España que confe-rían a los cónsules la facultad de actuar como notarios y que ésta es una cuestión de derecho internacional privado de la cual podemos tomar conocimiento, y también estamos convencidos de que un vice-cónsul tiene la misma facultad.
Diremos algo más que puede ser un obiter ditum. Apa-recería que en Inglaterra un testamento no necesita ser otor-gado ante un notario y sobre este hecho se nos llamó la atención y fuó comentado en el caso de Casiano v. Luchetti, 24 D. P. R. 114.
Somos particularmente de la opinión de que, siendo David Barclay un súbdito inglés, los derechos de los hijos natu-rales reconocidos deben ser regulados por la ley.inglesa.
Hemos recurrido a lo que tal vez puede ser obiter dicta en este caso, porque aún cuando no pudiéramos tomar cono-cimiento judicial del estado de la ley inglesa, sin embargo a estos hijos naturales reconocidos no debe sometérseles a más inconvenientes cuando las cuestiones de las cuales tal vez no pudiéramos tomar conocimiento judicial son suscep-tibles de tan fácil prueba.
La sentencia debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes:' Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.